DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 3/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number: US 10500396 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kolen et al (U.S. Patent Application Publication Number: US 2011/0264002 A1, hereinafter “Kolen”- APPLICANT CITED) teaches a band comprising electrodes for applying electrical stimulation and sensors for sensing electromyogram responses to the electrical stimulation (e.g. Abstract, Fig 1, 3A) , however they fail to teach an electrode probability matrix that describes a correspondence between finger motion and the multiple electrodes and also fails the near field communication unit and electrode probability matrix in combination with the recited structural/ steps limitations of the claimed invention.
Koeneman et al (U.S. Patent Application Publication Number: US 2004/0267331 A1, hereinafter “Koeneman” - APPLICANT CITED) teaches a band comprising electrodes for applying electrical stimulation (e.g. 22 Fig 21) and sensors (e.g. 14 Fig. 1) for sensing electromyogram responses to the electrical stimulation, however they fail to teach an electrode probability matrix that describes a correspondence between finger motion and the multiple electrodes and also fails the near field communication unit and electrode probability matrix in combination with the recited structural/ steps limitations of the claimed invention.
Tong et al (U.S. Patent Application Publication Number: US 2004/0082979 A1, hereinafter “Tong” - APPLICANT CITED) teaches a band comprising electrodes for applying electrical stimulation and sensors (e.g. Fig. 3) and a host (e.g. 104 Fig.2), however they fail to teach an electrode probability matrix that describes a correspondence between finger motion and the multiple electrodes and also fails the near field communication unit and electrode probability matrix in combination with the recited structural/ steps limitations of the claimed invention.
Hill et al (U.S. Patent Number: US 6244873 B1, hereinafter “Hill” - APPLICANT CITED) teaches a band comprising sensors (e.g. Abstract) and a portable electronic device in communication with the band comprising sensors (e.g. 104 Fig. 1), however they fail to teach electrodes for stimulation and an electrode probability matrix that describes a correspondence between finger motion and multiple electrodes and electrode probability matrix in combination with the recited structural/ steps limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792